Dear Judge Clement:
This office is in receipt of your opinion request in which you ask if a justice of the peace may recall an arrest warrant after he has written the warrant.
LSA-R.S. 13:2586 defines the jurisdiction of justices of the peace and states in part:
      C. (1) They (justices of the peace) shall have criminal jurisdiction as committing magistrates and shall have the power to bail or discharge, in cases not capital or necessarily punishable at hard labor, and may require bonds to keep the peace.
Louisiana Code of Criminal Procedure Article 202 states, "that a warrant of arrest may be issued by any magistrate." As magistrate, a justice of the peace must make the determination of probable cause before he issues a warrant. If the justice of the peace determines, after the warrant has been issued, that probable cause no longer exists such that the warrant is no longer proper, he inherently has the power to recall the warrant he has issued.
Note that this opinion is consistent with Attorney General Opinion No. 92-709, which stated, "a justice of the peace may recall warrants issued by previous incumbents."
In summary, a justice of the peace may recall an arrest warrant after he has written the warrant.
We hope the foregoing sufficiently addresses your concerns. If our office may be of further assistance, please do not hesitate to contact us.
Yours very truly,
                               RICHARD P. IEYOUB ATTORNEY GENERAL
                           By: _________________________________ J. RICHARD WILLIAMS Assistant Attorney General